Citation Nr: 9921428	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-26 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a back 
disability.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a back disability during vocational training for VA 
pensioners.

3.  Entitlement to service connection for residuals of a head 
injury, claimed as a brain injury.  

4.  Entitlement to an effective date prior to December 6, 1988, 
for the award of nonservice connected pension benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.  This 
appeal arises from several rating decisions of the Boston, 
Massachusetts Regional Office (RO).  In a March 1990 rating 
decision, the RO continued the denial of the veteran's claim for 
service connection for a back disability.  (In a February 1988 
decision, the Board of Veterans' Appeals (Board) had determined 
that its decision in May 1984 was final and that the veteran had 
not established a new factual basis for the grant of service 
connection for a low back disability.)  In a September 1992 
rating decision, the RO denied the veteran's claim for 
compensation benefits under 38 U.S.C. § 351 (now codified as 
38 U.S.C.A. § 1151) for a back disability during vocational 
training.  In a June 2, 1997 rating decision, the RO denied the 
veteran's claim for service connection for residuals of a head 
injury, claimed as a brain injury.  Lastly, in a June 25, 1997 
rating decision, the RO denied the veteran's claim for an 
effective date prior to December 6, 1988, for the award of 
nonservice connected pension benefits.  

The Board notes that the veteran has raised several other issues.  
In March 1995, he requested that his mother be established as a 
dependent for VA pension purposes.  In March 1997, the veteran 
requested specially adapted housing or a special home adaptation 
grant.  In April 1998, the veteran requested additional 
assistance in the form of automobile insurance and preventative 
maintenance.  In September 1995 and August 1998, the veteran 
claimed additional pension benefits based on the need for aid and 
attendance, effective from July 1975.  In about December 1996 and 
July 1997, the veteran claimed that he was entitled to an award 
of retroactive pension benefits covering the period of June 1991 
through January 1996.  However, as these issues have not been 
developed or certified on appeal, and as they are not 
inextricably intertwined with the issues currently on appeal, 
they are referred to the RO for further appropriate 
consideration.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  A back disability was not incurred or aggravated during 
vocational rehabilitation under Chapter 31.

2.  The veteran's claim that his residuals of a head injury, 
claimed as a brain injury, was incurred in service is not 
accompanied by any medical evidence to support that allegation.

3.  The claim for service connection for residuals of a head 
injury, claimed as a brain injury, is not plausible.

4.  The record shows that the veteran's initial claim for 
nonservice connected pension benefits was received at the RO in 
December 1975 and that he received pension benefits from July 
1975 through December 1976, when his benefits were suspended on 
the basis of excessive income.  His claim for pension was again 
denied in 1978 because of excessive income.

5.  Thereafter, the veteran's initial claim for nonservice 
connected pension benefits was received at the RO on August 3, 
1987; additional income statements and medical evidence was 
received on December 6, 1988.  

6.  In a December 1989 rating decision, the RO assigned a 
permanent and total disability evaluation for pension purposes, 
effective from December 6, 1988, the date of receipt of a claim 
for pension according to the RO.  


CONCLUSIONS OF LAW

1.  The requirements for compensation benefits under 38 U.S.C.A. 
§ 1151 for a back disability incurred during vocational training 
are not met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (1998). 

2.  The veteran's claim for entitlement to service connection for 
residuals of a head injury, claimed as a brain injury, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran is entitled to an effective date of August 3, 
1987 for the award of nonservice connected pension benefits.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Benefits under 38 U.S.C.A. § 1151 for a Back Disability

A review of the evidence of record indicates that in April 1990 
the RO received the veteran's application for vocational training 
under Chapter 15, Title 38 of the United States Code, for VA 
pensioners.  

In a letter to the veteran in November 1991, a VA vocational 
rehabilitation specialist indicated that in response to the 
veteran's telephone request he checked his folder and written 
rehabilitation plan, which showed that the veteran began his 
program in January 1990 with an anticipated completion date of 
May 1992.  

In letters and statements received in November and December 1991, 
the veteran claimed that he should receive compensation for a 
back disability that was aggravated in his attempt to complete 
vocational rehabilitation.  He contended that he was unable to 
continue his individualized written rehabilitation plan due to 
the pain in his back while traveling to and from his practicum.  

On a report of contact form dated in August 1992, a VA vocational 
rehabilitation specialist indicated that the veteran's records 
showed that he began training at Salem State College under 
Chapter 15 in January 1990 and that he has had no other prior 
training under Chapter 15.  

In a September 1992 rating decision, the RO denied the veteran's 
claim for compensation benefits under 38 U.S.C. § 351 (now 
codified as 38 U.S.C.A. § 1151) for a back disability.  The RO 
stated that the medical evidence submitted to support the claim 
showed that the veteran sustained a back injury in March 1989 
when he fell from a stool in a restaurant and that the veteran 
was not under a vocational rehabilitation program sponsored by 
the VA until January 1990.  

In a letter to the veteran in November 1992, a VA vocational 
rehabilitation and counseling officer indicated that the veteran 
was not under the provisions of Chapter 31 but that he had been 
afforded rehabilitation services under the Vocational Training 
Program for pension recipients as authorized under Public Law 98-
543, as amended.  

In a letter received in December 1992, the veteran maintained 
that compensation was warranted for an injury he received while 
under Chapter 15 vocational rehabilitation.  

At an April 1994 hearing at the RO before a hearing officer, the 
veteran testified that he injured his back in March 1989 and that 
he subsequently had flare-ups and exacerbation of his back 
disability which caused him to be hospitalized during his VA 
rehabilitation program.  He stated that he was forced to withdraw 
from a teaching assignment due to the hospitalization for his 
back disability.  He indicated that he began the rehabilitation 
program in January 1990, but he later stated that he may have 
been confused about the date.  A statement dated in October 1993 
from the veteran's professor at Salem State College was received, 
indicating that the veteran was forced to withdraw from his 
course in the spring of 1991 due to hospitalization for a back 
disability.  

Under applicable criteria, when any veteran suffers an injury or 
aggravation of an injury as the result of hospitalization, 
medical, or surgical treatment, or the pursuit of a course of 
vocational rehabilitation, and such injury or aggravation results 
in additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.  38 U.S.C.A. § 1151 also provides, in pertinent 
part, that the additional disability must not be the result of 
the veteran's willful misconduct and the disability must be 
proximately caused by the provision of training and 
rehabilitation services by the Secretary as part of an approved 
rehabilitation program under chapter 31 of Title 38 of the United 
States Code.  

In reviewing the entire record, the Board finds that the veteran 
has not met the requirements set forth in 38 U.S.C.A. § 1151.  
Therefore, compensation benefits for a back disability during 
vocational training may not be awarded.  The veteran contends 
that he should be compensated for a back disability that was both 
incurred in and exacerbated during his vocational training 
program.  The Board makes no determination regarding whether or 
not a back disability was incurred in or aggravated during the 
period of the veteran's vocational training.  Rather, the Board 
finds that compensation benefits are not warranted in this case 
because the veteran was not in receipt of vocational 
rehabilitation from the VA under Chapter 31, which is plainly 
required by the applicable statute for such benefits.  
38 U.S.C.A. § 1151 does not authorize compensation benefits for 
VA pensioners receiving vocational training under a Chapter 15 
program.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court") has held that "in a 
case...where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of entitlement 
under the law."  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151 for a back disability during vocational 
training for VA pensioners, consistent with the Court's reasoning 
in Sabonis, must be denied as lacking legal merit.  

II.  Service Connection for Residuals of a Head Injury, Claimed 
as a Brain Injury

The veteran's DD Form 214 indicates that the veteran served on 
active duty from July 1969 to July 1971 and that he was 
thereafter transferred to the Army Reserves, with July 14, 1975 
established as a terminal date of Reserve obligation.  Subsequent 
service department records indicate that the veteran served in 
"standby Reserve" from July 15, 1974 until July 1, 1975, when 
he was honorably discharged from the Army.  The veteran's service 
medical records do not show any complaints, clinical findings, or 
diagnosis of a disability caused by a head or brain injury.  

A police report and medical records from Union Hospital, dated in 
July 1975, indicate that the veteran sustained injuries in a 
motor vehicle accident on July 12, 1975.  His diagnoses were 
cerebral laceration, brain stem injury, and multiple lacerations.  
The veteran was discharged from the hospital in October 1975.  

In an October 1982 statement, Anna Pomfret, M.D., of the New 
England Rehabilitation Hospital indicated that the veteran 
suffered a severe head injury on July 12, 1975 and had residual 
spasticity and incoordination, particularly in the lower 
extremities.  She opined that the disability was permanent based 
on the fact that it was still present seven years following the 
injury.  

In December 1975 and August 1989, claims for service connection 
for a brain stem injury was received.  

Medical records from New England Rehabilitation Hospital dated 
from 1989 to 1992 show that the veteran underwent rehabilitation 
for disabilities to include spastic quadriparesis secondary to a 
traumatic head injury in July 1975.  

In a statement received in December 1994, the veteran indicated 
that he was still "in obligation under my military status" when 
he sustained a brain injury on July 12, 1975.  In a statement 
received in November 1995, the veteran indicated that he was an 
"active Reserve participant" under a brigadier general and that 
he was "on call at all times, as an active Reservist" when he 
became disabled on July 12, 1975.  He stated that the date of his 
terminal Reserve obligation was July 14, 1975.  

In November 1995, a claim for service connection for a brain stem 
injury sustained on July 12, 1975 was received.  

In a statement received in March 1996, the veteran claimed that 
he should be service connected for injuries received in an 
automobile accident on July 12, 1975, when he was under the 
command of a brigadier general during active Reserve.  In a 
statement subsequently received, the veteran indicated that he 
had submitted paperwork to have his DD Form 214 amended from an 
honorable discharge to a medical discharge, on the basis that his 
brain injury was incurred prior to the terminal date of Reserve 
obligation reflected on his DD Form 214. 

Medical statements dated in May 1997 from Maturin Finch, M.D., 
and Randolph Powers, M.D., indicate that the veteran had severe 
and permanent disabilities from a near-fatal motor vehicle 
accident on July 12, 1975 and that he had a catastrophic brain 
injury which caused his permanent deficits and disabilities.  The 
veteran's diagnoses were status post brain injury, cognitive 
impairments, spastic quadriparesis, spondylolisthesis, chronic 
back pain, and impaired balance/ataxia.  

In a June 1997 rating decision, the RO denied the veteran's claim 
for service connection for residuals of a head injury on the 
basis that the veteran's condition was not incurred in or caused 
by service.   

In statements received in June 1997, the veteran claimed that the 
VA had not considered evidence that he was "an active duty 
Reservist on duty full time" under the direction of a brigadier 
general of the Boston Army base.  He indicated that he had filed 
Freedom of Information Act requests to obtain military records 
showing that he was under the command of the brigadier general 
when he was catastrophically injured on July 12, 1975.  In a 
statement received in September 1998, the veteran indicated that 
the brigadier general at the Boston Army base advised that his 
Reserve status with him was "continuous annual training until 
the terminal date of obligation" on July 14, 1975.  

In September 1998, a notation from the National Archives and 
Records Administration indicates that, in reply to a National 
Personnel Records Center inquiry, the veteran's military service 
record was not located.  

In a letter dated in October 1998, a staff attorney at the VA's 
Office of General Counsel responded to a request by the veteran 
to have his discharge amended to a medical discharge under 
catastrophic conditions.  The veteran's request was referred to 
the RO in December 1998.  In a report of contact form dated in 
December 1998, a representative from the RO indicated that the 
veteran was looking for military orders changing his Reserve duty 
station/status/assignment.  The veteran was advised to make his 
request to the Federal Archives.  

Under applicable criteria, service connection will be granted for 
disability resulting from personal injury suffered or disease 
incurred in or aggravated in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  The term "active military, naval, 
or air service" includes active duty, any period of active duty 
for training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in line 
of duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(24).

A claimant for benefits under a law administered by the Secretary 
of the United States Department of Veteran Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A. § 5107(a).  Thus, 
the threshold question to be answered is whether the veteran has 
presented a well grounded claim; that is, a claim which is 
plausible.  If he has not presented a well grounded claim, his 
appeal must fail, and there is no duty to assist her further in 
the development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As 
explained below, the Board finds that the veteran's claim is not 
well grounded.

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  A well 
grounded claim is a plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief by a 
fair and impartial individual that the claim is plausible.  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the veteran maintains that he incurred a brain 
injury while serving as a Reservist on active duty.  He claims 
that he was under the command of a brigadier general at the 
Boston Army base until the terminal date of his Reserve 
obligation on July 14, 1975.  The Board finds, however, that the 
veteran did not sustain a head or brain injury during his 
military service.  The evidence of record clearly demonstrates 
that the veteran was discharged from "standby Reserve" on July 
1, 1975, which is prior to the "catastrophic" brain injury on 
July 12, 1975.  Moreover, there is no other medical evidence of 
record showing that the veteran sustained any head or brain 
injury during his period of service to include any period of 
active duty for training or inactive duty training.  

Therefore, what is lacking in establishing a well grounded claim 
in this case is evidence that the veteran incurred a head or 
brain injury in service or that the residuals of the veteran's 
brain injury was etiologically related to service.  Without this 
evidence, the veteran has not met the initial burden under 
38 U.S.C.A. § 5107(a) as the evidence submitted does not cross 
the threshold of mere allegation.  Thus, the claim for service 
connection for residuals of a head injury, claimed as a brain 
injury, is not well grounded as it lacks plausibility and must 
therefore be denied.

III.  Earlier Effective Date for Nonservice Connected Pension 
Benefits

The record shows that the veteran's initial application for 
pension was received by the RO in December 1975.  In a rating 
decision in May 1976, the RO assigned a permanent and total 
disability evaluation for pension purposes on the basis of 
organic brain syndrome with brain trauma, effective from July 12, 
1975.  The veteran's pension payments were suspended, effective 
in January 1977, on the basis that his income from Social 
Security, as reported by him on a pension questionnaire, was 
excessive for the receipt of pension.  In a December 1976 letter, 
the RO requested that the veteran clarify his income, but he 
never responded.  In 1978, the veteran submitted a statement of 
income and net worth.  Following review of this statement, the RO 
again denied entitlement to pension benefits because the 
veteran's income from Social Security exceeded the applicable 
maximum income for pension. 

On a statement received on August 3, 1987, the veteran requested 
that his claim for nonservice connected pension benefits be 
reopened.  He declared that his only income consisted of 
Supplemental Security Income.  The veteran thereafter submitted 
various records from the Social Security Administration dated in 
July 1987 and September 1987.  

In a letter dated in October 1987, the RO requested that the 
veteran complete and return an Income-Net Worth statement.  The 
RO informed the veteran that if this evidence was not received 
within one year from the date of the letter benefits could not be 
paid earlier than the date of receipt of the evidence.  
Subsequently in October 1987, an Income-Net Worth statement was 
received from the veteran, indicating that his income consisted 
of monthly Supplemental Security Income payments.  

In letters dated in March 1988, the RO requested that the veteran 
furnish a copy of his latest Social Security award or 
disallowance letter and an authorization to obtain a record of 
his medical treatment.  The RO informed the veteran that if this 
evidence was not received within one year from the date of the 
letters benefits could not be paid earlier than the date of 
receipt of the evidence.  Subsequently in March 1988, Social 
Security records were received.  

In a letter dated in June 1988, the RO informed the veteran that 
his claim for VA benefits was administratively disallowed because 
he failed to provide within the specified time period the 
evidence requested in a March 1988 letter regarding authorization 
to obtain medical records.  

In July 1988, an Income-Net Worth statement was received from the 
veteran, indicating that his income consisted of monthly 
Supplemental Security Income payments.  

In a letter dated in July 1988, the RO requested that the veteran 
provide authorization to obtain a record of his medical 
treatment.  The RO informed the veteran that if this evidence was 
not received within one year from the date of the letters 
benefits could not be paid earlier than the date of receipt of 
the evidence.  

On December 6, 1988, an Income-Net Worth statement, a Social 
Security record of payments, and a medical statement dated in 
October 1982 from Dr. Pomfret, was received from the veteran.  

In a December 1989 rating decision, the RO assigned a permanent 
and total disability evaluation for pension purposes on the basis 
of the nonservice connected disabilities of low back pain with 
spondylolisthesis and bilateral radiculopathy, spondylosis of the 
cervical spine, and bilateral spastic quadriparesis, effective 
from December 6, 1988.  The RO's decision was made following the 
receipt of additional medical evidence and income statements from 
the veteran.  A March 1990 RO action made pension benefits 
payable effective January 1, 1989.  

In a letter dated in July 1992, the RO informed the veteran that 
his pension benefits were suspended, effective in June 1992, 
pending further evaluation.  In a letter dated in October 1992, 
the RO notified the veteran that his pension benefits were 
terminated from July 1, 1991, on the basis that he began 
receiving Social Security benefits which exceeded the maximum 
allowable limit for pension.  The veteran appealed this decision 
to the Board, and in a November 1994 decision the Board 
determined that the veteran's pension benefits were properly 
terminated effective in July 1991 due to excessive income.  

In a statement dated in October 1995, the veteran claimed that he 
was eligible to receive nonservice connected pension from 1976 to 
1995.  

In January 1996, an Income-Net Worth statement was received from 
the veteran, indicating that his Social Security disability 
benefits had been reduced.  In May 1996, the RO notified the 
veteran that he was awarded nonservice connected pension benefits 
on the basis of his income and net worth report.  

In a subsequent letter, the veteran indicated that he received no 
VA benefits for the periods of January 1977 through December 1988 
and from June 1991 through January 1996.  The veteran stated that 
he expected payments for his catastrophic disabilities from the 
date of his brain injury in July 1975.  

In a December 1996 letter, the RO responded to the veteran's 
request for a record of VA benefits he had received, indicating 
that in addition to education benefits the veteran had received 
monthly compensation [sic] benefits from July 12, 1975 through 
December 1976, January 1989 through May 1992, and from February 
1996 to the present.  

In a letter received in June 1997, the veteran claimed that his 
nonservice connected pension should be retroactive from the date 
of his discharge in July 1971.  

In a June 1997 rating decision, the RO denied the veteran's claim 
for an effective date of nonservice connected pension benefits 
back to July 1971.  The RO indicated that the evidence did not 
warrant a change in the prior effective date of benefits based on 
the date of claim in December 1988.  

In a statement received in July 1997, the veteran claimed that he 
should be awarded retroactive benefits for the periods of January 
1977 through December 1988 and from June 1992 through January 
1996 on the basis of his catastrophic injury in July 1975.  In a 
subsequent statement received in the same month, the veteran 
claimed that his award of nonservice connected disability [sic] 
should have been rated "catastrophic" from July 1975 and that 
he should be issued a check in the amount of the difference 
between "catastrophic" and the amount he received.  The veteran 
stated that his "position" was the amount of the pension rather 
than the date when the pension began.  In statements received in 
April 1998, the veteran claimed that his pension benefits should 
be retroactive to July 1975, the date of his brain injury, and to 
the date when his initial nonservice connected pension benefits 
were stopped following the brain injury.  In a letter received in 
February 1999, the veteran indicated that the adjudication of the 
effective date for pension benefits back to July 1971 was 
incorrect and that he should be granted "catastrophic service 
connection disability" from July 1975.    

Under applicable criteria, the effective date of an award of 
disability pension for claims received prior to October 1, 1984 
is the date of receipt of claim or date on which the veteran 
became permanently and totally disabled, if claim is filed within 
one year from such date, whichever is to the advantage of the 
veteran.  For claims received on or after October 1, 1984, the 
effective date of a pension award is the date of receipt of 
claim; however, if, within one year from the date on which the 
veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of the 
veteran's own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim for 
at least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the advantage 
of the veteran.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 
3.400(b)(1).  

In this case, the RO denied the veteran's claim for an effective 
date of July 1971 for the award of nonservice connected pension 
benefits, determining that December 6, 1988, the date of receipt 
of a claim for pension benefits, was the proper effective date.  
The record shows that the veteran makes various claims.  He 
contends that the effective date of the award of nonservice 
connected pension benefits should have been the day following his 
separation from service in 1971.  He contends that his pension 
benefits should have been made retroactive to July 1975, the date 
he incurred a brain injury in a motor vehicle accident.  Yet 
another contention is that pension benefits should have been made 
retroactive from the date that his initial nonservice connected 
pension benefits were stopped following his brain injury.  It 
also appears that the veteran is claiming retroactive pension 
benefits for the period of June 1992 through January 1996.  
Finally, the veteran claims that he should have been rated 
"catastrophic" from July 1975 and that he should be issued a 
check in the amount of the difference between "catastrophic" 
and the amount he received.  As to this last contention, the 
veteran apparently was concerned more about the amount he was due 
than the date when his pension began.  The Board addresses this 
last claim by stating that pension rates are not scaled according 
to whether disabilities are catastrophic or not.  Perhaps, the 
veteran was referring to additional pension benefits on the basis 
of housebound status or the need for aid and attendance.  If so, 
this claim has been addressed in the introduction paragraph and 
referred to the RO for appropriate consideration.  

After reviewing the entire record, the Board notes that the 
veteran never filed a claim for pension prior to December 1975.  
It is also noted that the veteran had received pension benefits 
for the period of July 1975 through December 1976, as a result of 
his December 1975 claim.  His pension was suspended effective 
January 1, 1977 due to excessive income and was again denied in 
1978 because of excessive income.  Thereafter, he did not file an 
application to reinstate pension benefits until August 3, 1987.  
From that time, the veteran actively pursued his claim until the 
December 1989 rating decision in which the RO assigned a 
permanent and total disability evaluation for pension purposes, 
effective December 6, 1988, the date of receipt of the claim 
according to the RO, and made payments payable effective from 
January 1, 1989.  The Board finds, however, that while an income 
statement with medical evidence was indeed received on December 
6, 1988 which the RO construed as a pension claim, the veteran's 
initial claim for pension was actually received 14 months 
previously on August 3, 1987.  Pursuant to the applicable law and 
regulation, the effective date of an award of pension benefits in 
this case should be the date of receipt of the veteran's claim on 
August 3, 1987.  Accordingly, the Board concludes that the record 
supports the veteran's claim for an effective date prior to 
December 6, 1988, for the award of nonservice connected pension 
benefits, and that an effective date of August 3, 1987 is 
warranted.  

In making the determination to grant the veteran's claim for an 
earlier effective date from a prior effective date of December 6, 
1988, for the award of pension benefits, the Board is careful to 
note that this decision does not address whether the award of 
pension benefits effective in February 1996 are retroactive to 
June 1, 1992, the date when pension benefits were suspended due 
to excessive income.  In the June 1997 rating decision, the RO 
did not address this question, and as noted in the introduction 
paragraph this issue is referred back to the RO for appropriate 
consideration.  


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for 
a back disability during vocational training for VA pensioners is 
denied.

Entitlement to service connection for residuals of a head injury, 
claimed as a brain injury, is denied.  

Entitlement to an effective date of August 3, 1987 from a prior 
effective date of December 6, 1988, for the award of nonservice 
connected pension benefits is granted.


REMAND

In the March 1990 rating decision, the RO determined that private 
treatment records received in regard to a claim for service 
connection for a back disability did not warrant any change in 
previous determinations concerning a back disability.  Following 
the receipt of additional medical evidence, the RO in a June 1997 
rating decision stated that "[t]o justify a reopening of a claim 
on the basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in the 
context of all the evidence, both new and old, would change the 
outcome."  The RO issued a statement of the case in June 1990 
and a supplemental statement of the case in September 1997, 
neither of which furnished the veteran the pertinent language of 
38 C.F.R. § 3.156 regarding the submission of new and material 
evidence to reopen a claim.  Moreover, the RO did not rely on the 
regulation to explain its decision.  

The "changed outcome" test cited by the RO in June 1997 and 
September 1997 was established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") in the case of Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, the United States Court of Appeals for the 
Federal Circuit has concluded that the Court in Colvin 
impermissibly ignored the definition of "material evidence" 
adopted by VA in 38 C.F.R. § 3.156 as a reasonable interpretation 
of an otherwise ambiguous statutory term and, without sufficient 
justification or explanation, rewrote the statute to incorporate 
an unduly burdensome definition of materiality.  Hence, that part 
of the Colvin test was overruled for purposes of reopening claims 
for veterans' benefits.  Hodge v. West, 155 F. 3d. 1356 (Fed. 
Cir. 1998).  The Hodge ruling provides for a reopening standard 
which calls for judgments as to whether new evidence (1) bears 
directly or substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Fossie v. West, 12 Vet. App. 1 (1998).  In 
the present case, the RO, having relied upon the Colvin test 
found impermissible in Hodge, must reconsider the veteran's back 
claim in light of the definition of "new and material" found in 
38 C.F.R. § 3.156 only.

Lastly, the Board recognizes that in a March 1999 statement the 
veteran's representative indicated that the veteran had raised 
the claim of clear and unmistakable error in prior determinations 
regarding the back issue.  However, it is not clear precisely 
what decisions the veteran was referring to when he made his 
claim because the record shows that both the RO and Board have 
addressed the issue of service connection for a back disability.  
Therefore, the RO should request clarification of the veteran's 
claim and adjudicate the claim if appropriate.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request clarification 
from the veteran as to what prior 
determinations that he was specifically 
claiming contained clear and unmistakable 
error in regard to the issue of service 
connection for a back disability.  

2.  Thereafter, the RO must adjudicate the 
claim of clear and unmistakable error, if 
appropriate, and readjudicate the veteran's 
application to reopen a claim for service 
connection for a back disability.  In doing 
so, the RO may not rely on the definition 
of "material" established in Colvin; 
instead, only the definition of "new and 
material" found in 38 C.F.R. § 3.156 may 
be used.  If the decision remains adverse 
to the veteran, the RO should furnish him 
and his representative with a supplemental 
statement of the case and the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).  The purpose of this REMAND is to ensure due 
process of law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

